DETAILED ACTION 
The preliminary amendment, including the amendment to the written description of the specification, submitted on February 27, 2021, has been entered.  Claims 1-4 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections – 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2018/0141895 A1).  
Wang (cited in applicant’s IDS1) discloses (p. 4) the compound of formula (I) and its use in treating various disorders, including nausea, vomiting, and so forth (para. 0073).  These claims appear to represent applicant’s discovery of a mechanism of action whereby the therapy disclosed in Wang operates.  The discovery, however, of a previously unappreciated property of the prior art, or of a scientific explanation for the prior art’s functioning, does not render it patentably new to the discoverer.  The claiming of a new function or unknown property, which is inherently present in the prior art although not necessarily specifically disclosed therein, does not make the instant claims patentable.  See MPEP 2112.  In other words, it does not appear to be possible to practice the relevant subject matter of Wang without necessarily also infringing instant claims 1-2 if they were to be granted.  
Claim Rejections – 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP 21412 et seq.  
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied above, and further in view of Teocchi (J. Neuroinflammation 2013;10:53).    
The disclosure of Wang is relied upon as set forth above.  Note, also, that the drugs disclosed in Wang operate, at least in part, by effectively down-regulating the cellular expression of TNF (tumor necrosis factor) in brain tissues (para. 0080).  
The difference between the prior art and the claims at issue is that Wang does not specifically disclose treating temporal lobe epilepsy.
Teocchi, however, discloses (see abstract) that TNF upregulation is a strong indication of hippocampal chronic inflammation in patients with temporal lobe epilepsy associated with hippocampal sclerosis.  The reference further discloses (p. 6) that the inflammatory component of epilepsy is not a secondary phenomenon or complication of the pathology but is more likely involved in the mechanisms that sustain neuronal hyperexcitability, the onset and recurrence of seizures, and progression and severity of the disease.  
It would have been prima facia obvious to one of skill in the art as of the effective filing date to use the biphenyl compound of Wang in the treatment of temporal lobe epilepsy as taught by Teocchi and thereby arrive at subject matter within the scope of the instant claims.  Apprised of the utility of this compound in down-regulating the cellular expression of TNF (Wang), it would have been apparent that this property would be useful in counteracting the upregulation of TNF in temporal lobe epilepsy (Teocchi).  Generally, the use of an existing drug in accordance with its known or expected pharmaceutical properties and thereby obtaining predictable results would have been viewed as prima facie obvious.  See MPEP 2144.07 (Art Recognized Suitability for an Intended Purpose).  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP 717.02 for applications subject to examination under the first-inventor-to-file provisions of the AIA  as explained in MPEP 2159.  See MPEP 2146 et seq. for applications not subject to examination under the first-inventor-to-file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatent-able over US Patent No. 10,329,243 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘243 patent claims (see claim 10) the compound of formula (I), as well as methods of using it for treating various diseases (claims 7-8)
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,329,243 B2 in view of Wang.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘243 patent claims (see claim 8) a method of down-regulating the cellular expression of TNF in brain tissues.  Although it does not specifically claim treating temporal lobe epilepsy, such a method would nevertheless have been prima facie obvious for substantially the same reasons discussed above, mutatis mutandis.  
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over of copending Application No. 17/271,852.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘852 application claims (see, e.g.,  claims 10-11) a method of treating GABA-mediated nausea, vomiting, epilepsy, and so forth.  This is a provisional nonstatutory double patenting rejection because the patenta-bly indistinct claims have not, in fact, been patented.
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the information disclosure statement (IDS) submitted on February 26, 2021.  
        2 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]